            Case 3:20-cv-00330-LRH-CLB Document 43 Filed 09/30/20 Page 1 of 4




 1   GABRIEL T. BLUESTONE (Pro Hac Vice)
     gtb@bluestonelaw.com
 2   M. ZACHARY BLUESTONE (Pro Hac Vice)
     mzb@bluestonelaw.com
 3   BLUESTONE LAW, LTD.
     1717 K Street NW, Suite 900
 4   Washington, D.C. 20006
 5   Telephone: (202) 655-2250

 6   JOHN C. BOYDEN (Nevada State Bar No. 3917)
     jboyden@etsreno.com
 7   ERICKSON, THORPE & SWAINSTON, LTD.
     99 West Arroyo Street
 8   Reno, Nevada 89505
 9   Telephone: (775) 786-3930

10   Attorneys for Plaintiff Türkiye Ihracat Kredi Bankasi A.Ş.

11
                                UNITED STATES DISTRICT COURT
12

13                                       DISTRICT OF NEVADA

14
      TURKIYE IHRACAT KREDI BANKASI,                    Case No. 3:20-cv-00330-LRH-CLB
15    A.S.,

16                          Plaintiff,                  SUPPLEMENTAL JOINT
                                                        DISCOVERY PLAN AND
17    vs.                                               SCHEDULING ORDER

18    NATURE’S BAKERY, LLC F/K/A BELLA
      FOUR BAKERY, INC.,
19
                            Defendant/Third Party
20                          Plaintiff/Counterclaim
                            Defendant,
21
      vs.
22
      INTRANSIA, LLC,
23
                            Third Party Defendant/
24                          Counterclaim Plaintiff.

25

26

27

28

                                                  Page 1
           Case 3:20-cv-00330-LRH-CLB Document 42
                                               43 Filed 09/30/20 Page 2 of 4




 1          The above-named parties, by and through their respective counsel of record, hereby
 2   submit this Supplemental Discovery Plan and Scheduling Order pursuant to the Joint Discovery
 3   Plan and Scheduling Order issued by the Court on September 28, 2020. ECF No. 39.
 4   1.                Court Conferences
 5          a.         Proposed Schedule:
 6                i.         Settlement Conference: After confirming the Court’s availability, the
 7   Parties propose that a Settlement Conference be held on December 17, 2020 at 10:00 a.m.
 8               ii.         Case Management Conference: After confirming the Court’s availability,
 9   the Parties propose that a Case Management Conference be held on February 4, 2021 at 9:00 a.m.
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 2
         Case 3:20-cv-00330-LRH-CLB Document 42
                                             43 Filed 09/30/20 Page 3 of 4




 1
     Dated this 30th day of September, 2020.            Dated this 30th day of September, 2020.
 2
     DICKINSON WRIGHT PLLC                              BLUESTONE LAW, LTD.
 3
     /s/ Justin J. Bustos                                /s/ Gabriel T. Bluestone
 4   JUSTIN J. BUSTOS                                   GABRIEL T. BLUESTONE (pro hac vice)
     Nevada Bar No. 10320                               M. ZACHARY BLUESTONE (pro hac vice)
 5                                                      1717 K Street NW, Suite 900
     BROOKS T. WESTERGARD
 6   Nevada Bar No. 14300                               Washington, D.C. 20006
     100 W. Liberty St., Ste. 940                       (202) 655-2250
 7   Reno, NV 89501                                     gtb@bluestonelaw.com
     (775) 343–7500                                     mzb@bluestonelaw.com
 8   (844) 670-6009
     jbustos@dickinson-wright.com                       Attorneys for Plaintiff Turkiye Ihracat Kredi
 9                                                      Bankasi, A.S.
     bwestergard@dickinson-wright.com
10
     BRAUNHAGEY & BORDEN LLP                            Dated this 30th day of September, 2020.
11   ANDREW LEVINE
     (pro hac vice forthcoming )                        HUMPHREY LAW PLLC
12   MATTHEW BORDEN
     (pro hac vice forthcoming)
     DAVID KWASNIEWSKI                                  /s/ Patrick O’Rourke
13
     (pro hac vice forthcoming)                         L. Edward Humphrey, Esq. - NSB 9066
14   351 California Street, 10th Floor                  Patrick O’Rourke, Esq. - NSB 13557
     San Francisco, CA 94104                            201 W. Liberty Street, Suite 350
15   Levine@braunhagey.com                              Reno, Nevada 89501
     borden@braunhagey.com                              Tel: (775) 420-3500
16   Kwasniewski@braunhagey.com
     Tel: (415) 599-0210                                ed@hlawnv.com
                                                        patrick@hlawnv.com
17
     Attorneys for Defendant Nature’s Bakery, LLC
18                                                      Attorneys for Intransia LLC

19
                                                ***
20
                                                        IT IS SO ORDERED:
21

22                                                      ___________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
23
                                                                 September 30, 2020
                                                        DATED: ___________________________
24

25

26

27

28

                                               Page 3
          Case 3:20-cv-00330-LRH-CLB Document 42
                                              43 Filed 09/30/20 Page 4 of 4




 1
                                 CERTIFICATE OF SERVICE
 2
          I certify that on this date, pursuant to Federal Rule of Civil Procedure 5(b), I am serving
 3
     a true and correct copy of the attached SUPPLEMENTAL DISCOVERY PLAN AND
 4
     SCHEDULING ORDER on the parties as set forth below:
 5

 6           XXX         CM/ECF Electronic Notification addressed as follows:
 7
     DICKINSON WRIGHT PLLC
 8   JUSTIN J. BUSTOS
     BROOKS T. WESTERGARD
 9   100 W. Liberty St., Ste. 940
     Reno, NV 89501
10   jbustos@dickinson-wright.com
11   bwestergard@dickinson-wright.com

12   BRAUNHAGEY & BORDEN LLP
     ANDREW LEVINE
13   MATTHEW BORDEN
     DAVID KWASNIEWSKI
14   351 California Street, 10th Floor
     San Francisco, CA 94104
15   Levine@braunhagey.com
     borden@braunhagey.com
16   Kwasniewski@braunhagey.com

17   HUMPRHEY LAW PLLC
     L. EDWARD HUMPHREY, ESQ.
18   PATRICK O’ROURKE, ESQ.
     201 W. Liberty Street, Suite 350
19   Reno, Nevada 89501
20   ed@hlawnv.com
     patrick@hlawnv.com
21

22        DATED this 30th day of September, 2020.
23

24                                       /s/ Gabriel T. Bluestone
                                             Gabriel T. Bluestone
25

26
27

28

                                                Page 4
